DETAILED ACTION
This action is in response to the amendment filed on 2/13/2022 which was filed in response to the Non-Final Rejection dated 9/13/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 depends on claim 4 which is currently canceled. It is assumed for the purpose of this Examination that claim 5 should depend on claim 1. Likewise, claims 10-11 depend on canceled claim 8. It is assumed for the purpose of this Examination that claims 10-11 depend on claim 1. Claim 12 is rejected as depending on claim 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-7, 10-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent) in view of Kawai et al (USPGPUB 2018/0370097) and Miyazaki et al (USPGPUB 2014/0349096).
Regarding claims 1 and 13, Ueno discloses a decorative sheet, and a decorative member produced by using a decorative sheet [0001]. The decorative sheet 1 has an ornamental layer 3, a resin layer 4, and a surface-protecting layer 5, which are formed in this order on a base sheet 2 [0013] [Fig. 1].

    PNG
    media_image1.png
    291
    502
    media_image1.png
    Greyscale

Examiner’s note: Ueno’s base sheet 2 and surface-protecting layer 5 correspond to the claimed base material and surface-protecting layer, respectively (A decorative sheet comprising a base material and a surface- protecting layer). Ueno further discloses that the base sheet can comprise titanium white (wherein the base material contains a white pigment) (wherein the white pigment is titanium oxide) [0027]. The surface-protecting layer can be formed from an ionizing radiation-curable resin that is cured (the surface-protecting layer is a cured product of a curable resin composition) (wherein the curable resin is an ionizing radiation-curable resin – claim 13) [0048] [0071-76].
Ueno further discloses the presence of a resin layer 4 in the decorative sheet (see Figure 1 above) [0013] [0040-46]. A primer layer can be provided between two arbitrary layers so as to improve interlayer adhesion [0065]. When a resin layer is present, a primer layer is preferably provided between the surface-protecting layer and the resin layer (wherein the decorative sheet further comprises at least one of a resin layer and a primer layer between the base material and the surface-protecting layer) [0065]. UV absorber can be included in the base sheet [0033]. The base sheet can contain a light stabilizer [0033].
Ueno is silent with regard to the Martens hardness of the decorative sheet. Ueno is silent with regard to the presence of UV absorber in the resin layer or the primer layer.
Kawai discloses a transfer sheet, a decorative sheet, and a decorative article [0001]. The decorative sheet can impart a smooth and soft tactile impression [0005]. Protective layer 12 forms the outermost layer of the object to be transferred [0032]. When the protective layer has a Martens hardness from 2.0 to 40.0 N/mm2, a soft tactile impression can be felt when the protective layer is touched by hand [0032] [0046] and the decorative article 4 has a hardness sufficient to tolerate scratches, abrasions, and the like [0046] [0063].   
Ueno and Kawai are analogous because both disclose decorative sheets and articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Ueno’s surface-protecting layer 5 to have a Martens hardness of 2.0 to 40.0 N/mm2.  One of ordinary skill in the art would have been motivated to apply such a hardness to Ueno’s surface-protecting layer because this would lead to the advantages disclosed above by Kawai, i.e., a soft tactile impression when touched by hand with sufficient hardness to tolerate scratches, abrasions, and the like. Ueno discloses the desirability of having good scratch resistance for the decorative sheet [0015] [0040-41] [0044-45] [0047]. Ueno also discloses the desirability of the surface-protecting layer providing scratch resistance and abrasion resistance [0047] [0049] [0055]. Both Ueno and Kawai disclose using ionizing radiation-curable urethane resins to form the protective layer ([0048] [0050-56] of Ueno and [0032] [0062] of Kawai).
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 9 N/mm2 to 25 N/mm2 overlaps the prior art range of 2.0 to 40.0 N/mm2 (and a Martens hardness of the decorative sheet is 9 N/mm2 or more and 25 N/mm2 or less).
Ueno in view of Kawai is silent with regard to the presence of UV absorber in the resin layer or the primer layer.
Miyazaki discloses a decorative sheet comprising a base material, a colored ink layer, a primer layer, and a surface-protecting layer in this order and to a decorative metal plate using this decorative sheet [0001]. The decorative sheet 1 comprises a base material 2, a colored ink layer 3, a primer layer 4, and a surface-protecting layer 5 in this order, the surface-protective layer being a cured product of an ionizing radiation-curable resin composition [0019] [Fig. 1].

    PNG
    media_image2.png
    345
    497
    media_image2.png
    Greyscale

The primer layer 4 and the surface-protecting layer 5 preferably contain at least either one of an UV absorber and a light stabilizer weather resistance improver [0058] [0083-84]. Weather resistance includes resistance of the primer layer 4 against degradation and peel-off caused by ultraviolet light and the like, as well as resistance of the colored ink layer 3 and the base material 2 against degradation and discoloration caused by ultraviolet light and the like [0059]. The weather resistance improver is suitable for enhancing both of these effects [0059]. Blending the weather resistance improver into the surface-protecting layer improves the resistance of the colored ink layer 3 and the base material 2 against degradation and discoloration caused by ultraviolet light and the like [0086]. The content of the UV absorber in the primer layer 4 is preferably 0.1 to 50 parts by mass and more preferably 10 to 35 pbm relative to 100 pbm of the resin content forming the primer layer [0063]. The content of the UV absorber relative to 100 pbm of the resin content which forms the surface-protecting layer is preferably 0.1 to 20 pbm and more preferably 1 to 5 pbm [0085]. 
Miyazaki is analogous because it discloses decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Miyazaki’s weather resistance improver containing at least either one of an UV absorber and a light stabilizer to Ueno’s primer layer and surface-protecting layer at the concentrations disclosed above (wherein the surface-protecting layer and the at least one layer of the resin layer and the primer layer contain an ultraviolet absorber) (wherein the content (M1) of the ultraviolet absorber in the at least one layer of the resin layer and the primer layer is larger than the content (M2) of the ultraviolet absorber in the surface-protecting layer) (wherein at least one of the base material and the surface-protecting layer contains a light stabilizer – claim 15).  One of ordinary skill in the art would have been motivated to add this component to these layers in such concentrations because this would provide the advantages disclosed above by Miyazaki, i.e., enhanced resistance of the underlying layers from degradation and discoloration caused by ultraviolet light and the like.
Regarding claims 2-3, Ueno discloses an ornamental layer 3 between the base sheet 2 and the surface-protecting layer 5 (see Fig. 1 above) (The decorative sheet according to claim 1, wherein the decorative sheet further comprises a decorative layer between the base material and the surface-protecting layer – claim 2) [0013]. The ornamental layer can comprise titanium white colorant (at least one of the base material and the decorative layer containing a white pigment – claim 2) [0037]. Examiner’s note: see the rejection of claim 1 above for the presence of titanium white in the base sheet 2 (The decorative sheet according to claim 2, wherein the base material and the decorative layer contain a white pigment – claim 3).
Regarding claim 6, Ueno discloses that the amount of colorant (e.g. titanium white) is generally about 1 to 50 pbm based on 100 pbm of the resin constituting the base sheet (wherein the content of the white pigment in the base material is 1 part by mass or more and 50 parts by mass or less based on 100 parts by mass of a resin constituting the base material) [0028].
Regarding claim 7, Ueno is silent with regard to the amount of titanium white included in the ornamental layer.
However, it would have been obvious to one having ordinary skill in the art to adjust the content of white pigment in the ornamental layer for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is evident to a PHOSITA that the amount of white pigment/titanium white in the ornamental layer would affect the color of this layer and its relative transparency/opacity (The decorative sheet according to claim 2, wherein the content of the white pigment in the decorative layer is 5 parts by mass or more and 90 parts by mass or less based on 100 parts by mass of a resin constituting the decorative layer).
Regarding claims 10-12, Miyazaki discloses that the UV absorber can be triazine-based such as a hydroxyphenyltriazine-based UV absorber including 2-(2-hydroxy-4-[1-octyloxycarbonylethoxy]phenyl)-4,6-bis(4-phenylphenyl)-- 1,3,5-triazine (trade name "TINUVIN 479," produced by BASF) (wherein the ultraviolet absorber contained in the surface-protecting layer and the at least one layer of the resin layer and the primer layer comprises a triazine-based absorber – claim 10) [0060-61]. Examiner’s note: this is the same hydroxyphenyl triazine compound disclosed in the original specification of the present invention (wherein the ultraviolet absorber contained in the surface-protecting layer and the at least one layer of the resin layer and the primer layer is a hydroxyphenyl triazine compound represented by general formula (1) – claim 11) (The decorative sheet according to claim 11, wherein the ultraviolet absorber is a hydroxyphenyl triazine compound represented by the general formula (1) where R11 is an alkylene group having 1 or more and 20 or less carbon atoms; R12 and R15 are each an alkyl ester group having an alkyl group having 1 or more and 20 or less carbon atoms; R13 and R14 are each an aryl group having 6 or more and 20 or less carbon atoms; and n11 and n12 are each 1 – claim 12) [0051-52].
Regarding claim 15, Ueno discloses that the base sheet can contain a light stabilizer (wherein at least one of the base material and the surface-protecting layer contains a light stabilizer) [0033].
Regarding claim 16, the limitations of claim 2 have been set forth above. Ueno further discloses that the ornamental layer can contain a stabilizer [0035].
Ueno is silent with regard to the presence of a light stabilizer in the ornamental layer (decorative layer).
Miyazaki discloses that the colored ink layer comprises at least one of a pictorial pattern layer and a color masking layer [0040]. The pictorial pattern layer can comprise a stabilizer [0042]. The weather resistance improver provides resistance against degradation and discoloration caused by UV light and the like [0059] [0086].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Miyazaki’s light stabilizer as a stabilizer in Ueno’s ornamental layer (The decorative sheet according to claim 2, wherein the decorative layer contains a light stabilizer).  One of ordinary skill in the art would have been motivated to use Miyazaki’s light stabilizer in this layer because both Ueno and Miyazaki disclose the presence of a stabilizer in their corresponding decorative layer and use of a light stabilizer in this layer would provide resistance against degradation and discoloration caused by UV light and the like as disclosed by Miyazaki.
Regarding claims 17 and 22, Miyazaki discloses that the light stabilizer can be a hindered amine-based light stabilizer (The decorative sheet according to claim 15, wherein the light stabilizer is a hindered amine-based light stabilizer – claim 17) (The decorative sheet according to claim 16, wherein the light stabilizer is a hindered amine-based light stabilizer – claim 22) [0065].
Regarding claim 18, Ueno discloses that at least the surface-protecting layer has recesses (The decorative sheet according to claim 1, wherein the decorative sheet further comprises a concave part on the surface of the surface-protecting layer on the opposite side to the surface on the base material side thereof) (see recesses 6 in Figure 1 above) [0012-13]. 
Regarding claim 19, Ueno discloses that the maximum depth of each recess is 15 to 100% based on the total thickness of the decorative sheet (The decorative sheet according to claim 18, wherein a maximum depth D of the concave part and a total thickness T of the decorative sheet have a relation of (0.15 x T ≤ D ≤ T)) [0012].
Regarding claims 20-21, Ueno discloses that the decorative sheet can be adhered to an adherend (A decorative material comprising an adherend and the decorative sheet according to claim 1 – claim 20) [0079]. Examples of adherends include resin boards or metal materials (The decorative material according to claim 20, wherein the adherend comprises at least one member selected from a metal member and a resin member – claim 21) [0080].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al, Kawai et al, and Miyazaki et al as applied to claim 1 above, and further in view of Saito (USPGPUB 2007/0184250).
Regarding claim 5, the limitations of claim 1 have been set forth above.
Ueno is silent with regard to the type of titanium white (titanium oxide) used in the base sheet or the ornamental layer.
Saito discloses a decorative sheet having pearl-like brilliance, and a decorative material having this decorative sheet laminated on a base material such as a resin molded body and the like [0002]. The decorative sheet has excellent weather resistance [0002]. When titanium dioxide is of a rutile type, the weather resistance can be further improved as compared with that of an anatase type [0025]. The photocatalysis action of the rutile type is smaller than the anatase type because the band gap is small [0036]. As a result, the promoting action of photo-deterioration of the binder resin is smaller, and weather resistance will be improved [0036].
Saito is analogous because it discloses decorative material including a decorative sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rutile-type titanium oxide as Ueno’s titanium white in the base sheet and/or the ornamental layer (The decorative sheet according to claim 4, wherein the titanium oxide is rutile type titanium oxide).  One of ordinary skill in the art would have been motivated to rutile-type titanium oxide because of the enhanced weather resistance as disclosed by Saito above. Ueno discloses that the decorative member can be used as an architectural exterior member or for the exterior of a vehicle [0087]. It would be desirable to enhance the weather resistance of such members when exposed to the weather/outside environment.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al, Kawai et al, and Miyazaki et al as applied to claim 1 above, and further in view of Awa et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent).
Regarding claim 14, the limitations of claim 1 have been set forth above. Ueno further discloses that the ionizing radiation-curable resin can be formed from urethane (meth)acrylate-based oligomers (The decorative sheet according to claim 1, wherein the curable resin is an ionizing radiation-curable resin containing a urethane (meth)acrylate oligomer) [0052]. In an exemplary embodiment, a trifunctional urethane acrylate is used to form the surface-protecting layer (a urethane (meth)acrylate oligomer having 2 or more and 8 or less functional groups) [0094].
Ueno is silent with regard to the weight average molecular weight of the urethane (meth)acrylate oligomer.
Awa discloses a decorative sheet having high moldability and scratch resistance, and a high three-dimensional feeling, a decorative resin molded article obtained using the decorative sheet, and a method for producing the same [0001].  A decorative sheet includes at least a base material layer, a first protective layer, and a second protective layer provided on a part of the first protective layer in this order, wherein the first protective layer is formed of an ionizing radiation curable resin composition containing a polyfunctional polycarbonate (meth)acrylate [0017]. The first protective layer 2 is a layer that is provided for improving the scratch resistance, weather resistance and the like of the decorative sheet, and imparting a high three-dimensional feeling to the decorative sheet in cooperation with the later-described second protective layer 3 [0025]. The first protective layer 2 can further contain a polyfunctional urethane (meth)acrylate oligomer as an ionizing radiation curable resin in addition to the polyfunctional polycorabonate (meth)acrylate [0040]. The polyfunctional urethane (meth)acrylate oligomer preferably has 2 to 12 functional groups per molecule for improvement in crosslinking and curing [0040]. The weight average molecular weight of the polyfunctional urethane (meth)acrylate ranges from as low as 2,000 to as high as 30,000 and preferably 10,000 or less for performing control so that the viscosity does not become excessively high [0041].
Awa is analogous because it discloses decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use urethane (meth)acrylate oligomers having 2 to 12 functional groups per molecule and a weight average molecular weight from 2,000 to 10,000 as Ueno’s urethane (meth)acrylate-based oligomers (wherein the curable resin is an ionizing radiation-curable resin containing a urethane (meth)acrylate oligomer having 2 or more and 8 or less functional groups and a weight average molecular weight of 2,500 or more and 7,500 or less).  One of ordinary skill in the art would have been motivated to use such oligomers as Ueno’s oligomers because such oligomers would provide an improvement in crosslinking and curing and an appropriate viscosity for performing control as disclosed by Awa above.

Response to Arguments
Applicant's arguments on pages 6-9, with regard to claims 1-4, 6-7, 13, 15, and 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent) in view of Kawai et al (USPGPUB 2018/0370097), claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al and Kawai et al as applied to claim 4 above, and further in view of Saito (USPGPUB 2007/0184250), claims 8-12, 15-17 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al and Kawai et al as applied to claims 1 and 2 above, and further in view of Miyazaki et al (USPGPUB 2014/0349096), and claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al and Kawai et al as applied to claim 1 above, and further in view of Awa et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent) have been fully considered but they are not persuasive. Applicant argues on pages 7-8 that the cited prior art does not consider the photocatalytic effect from titanium oxide which may decompose and denature the resin composition and therefore a PHOSITA would not be motivated to use UV absorber to prevent the effect from the titanium oxide in the base material and/or the decorative layer.
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues on pages 8-9 that Miyazaki does not disclose that the UV absorber should be present in both the primer layer and the surface-protecting layer and Miyazaki fails to provide examples where this is the case.
Examiner’s response: Paragraph [0058] of Miyazaki discloses that the primer layer contains at least either one of an UV absorber and a light stabilizer. The UV absorber is present at 0.1 to 50 pbm and more preferably 10 to 35 pbm relative to 100 pbm of the resin content forming the primer layer [0063]. The surface-protecting layer can include additives such as a weather resistance improver which preferably contains at least either one of an UV absorber and a light stabilizer [0083-84]. The content of the UV absorber relative to 100 pbm of the resin content which forms the surface-protecting layer is preferably 0.1 to 20 pbm and more preferably 1 to 5 pbm [0085]. Therefore, Miyazaki discloses that UV absorber can be present in both the primer layer and the surface-protecting layer and that the amount of UV absorber in the primer layer is preferably greater than that in the surface-protecting layer. Furthermore, Miyazaki discloses embodiments wherein the amount/concentration of UV absorber is lower in the surface-protecting layer versus that in the primer layer. The inventive examples all use a primer layer having 13 pbm of a hydroxyphenyl-triazine-based UV absorber 1 and 17 pbm of a hydroxyphenyl-triazine-based UV absorber 2 [0151-153]. The resin composition forming the surface-protecting layer contains 3 pbm of a UV absorber 2 [0155] [Table 1 on page 11]. Therefore, Miyazaki discloses both generally and specifically via embodiments that the content of the UV absorber in the primer layer is greater than that in the surface-protecting layer as claimed.
Applicant argues on page 9 that Kawai is published in 2018 whereas the instant application claims priority benefit to an application filed in September 2016 and therefore Kawai may not be used as prior art.
Examiner’s response: Kawai has a publication date of 12/27/2018, but has an effectively filed date of 6/17/2016. Therefore, it can be applied as prior art under 35 U.S.C. 102(a)(2) which states that “the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.”
Applicant argues on page 9 that Kawai discloses a broader range than the claimed Martens hardness of the decorative sheet and that there is sufficient data provided in the present specification to support a showing of criticality of the claimed range.
Examiner’s response: Unexpected results must be commensurate in scope with the claimed invention. According to MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).” In the present case, the curable resin used for inventive examples (IE) 1-9 and comparative examples (CE) 1-2 use a urethane acrylate oligomer as the ionizing radiation-curable resin (resins A-E) [0111] [0115-116]. However, claim 1 currently recites that the “surface-protecting layer is a cured product of a curable resin composition”. Therefore, any data provided in Table 1 of the present disclosure in support of criticality of the claimed Martens hardness range only provides support for urethane acrylate oligomer curable resin compositions, not generally for all curable resin compositions forming a surface-protecting layer.
According to MPEP 716.02(d), II, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” The Examiner notes IE’s 2-3 having a Martens hardness of 10 and 22 N/mm2, respectively, and CE’s 1-2 having a Martens hardness of 26 and 8 N/mm2, respectively, in Table 1 of the present disclosure. The hardness appears to vary based on the molecular weight of the urethane acrylate oligomer used (compare resins A-E in paragraphs [0115-116]. However, it is unclear from the data where the lower end and the upper end of the unexpected results should occur. For example, is the scratch resistance degraded to the level of D or lower when the Martens hardness is at 9 N/mm2? It appears from Table 1 that ratings of C and above are acceptable whereas those of D or lower are not. Likewise, when do the “work characteristics” and “weather resistance” properties change from A or B to D between 22 N/mm2 and 26 N/mm2 hardness (comparing IE 3 and CE 1)? Therefore, more tests are required to determine both the upper and lower bounds of criticality of the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781